DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Amendments
	Applicant amendments filed 05/27/2022 have been entered. Applicant amendments to the drawings overcomes the previous drawing objection set forth in the Office Action mailed 12/27/2021. The drawing objection is withdrawn. Applicant amendments to claim 1 overcomes the previous objection set forth in the Office Action mailed 12/27/2022. The claim objection is withdrawn. 

Status of Claims
	Claims 1-16 remain pending in the application. 

Claim Objections
Claim 15 is objected to because of the following informalities: Line 1 of claim 15 recites “wherein a plurality if grooves”. It appears that this is a typo and that claim 15 should recite “wherein a plurality of grooves” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-7, 9-10, 12-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matallana-Kielmann (US-2012/0231552-A1) herein Matallana, in view of Goldstein (US-2012/0083711-A1).
Regarding claim 1, Matallana teaches a dual indicator light pregnancy testing device, comprising: 
a housing (test strip holder 2) having a first end and a second end wherein an elongated handle is affixed to the first end and a testing head (housing 16) is affixed to the second end thereon ([0039], [0041], Figure 1);
	Figure 1 shows a test strip holder 2 (housing) that has a first end and a second end, where it is understood that the area to the right of reaction windows 12 and 13 is an elongated handle, and the housing 16 is a testing head that is affixed to the second end of test strip holder 2 (housing). [0041] states that device 1 consists of a housing 16, where the test strip holder 2 (housing) is inserted into housing 16 like a drawer. 
an aperture disposed on a surface of the testing head (16) leading to an internal channel connecting the aperture with a reservoir contained within the testing head (16) ([0046], Figure 1);
	Figure 2 shows a sideview of the device, where the upper most surface of the mixing chamber 24 is an aperture, where the mixing chamber 24 is a channel that leads to a reservoir. The reservoir is the space where sample pad 39 is located as labeled in Figure 3. The space where sample pad 39 is located (reservoir) is seen to be contained within the test strip holder 2 (housing), which is inserted into housing 16 (testing head). 
a testing device (sample pad 39) contained within the reservoir ([0049], Figure 3); 
	It is understood that the sample pad 39 (testing device) is in fluid communication with the nitrocellulose membrane 14 that contains test and control areas ([0049]). 
	Matallana does not teach:
a power source operably connected to a circuit board disposed within an interior volume of the housing; 
a first indicator light operably connected to the circuit board and a first detector disposed within the reservoir and configured to illuminate when a sufficient amount of urine is received within the reservoir; 
a second indicator light operably attached to the circuit board and a second detector disposed on the testing device and configured to illuminate when testing has been completed.
	In the same problem solving area of providing feedback to a user for an immunochromatographic assay, Goldstein teaches LEDs to provide indication to the status of a device (Goldstein; abstract, [0099]). 
	Specifically, Goldstein teaches a device that has a first signaling element 851, e.g., a green LED, that is activated to signal contact of a liquid collection element 810 with oral mucosa, and a second signaling element 852, e.g., a yellow LED, that signifies saliva collection is complete, and finally a third signaling element 853, e.g., a red LED, that is activated when the immunochromatographic lateral flow assay is complete (Goldstein; [0102], Figure 8). It is further stated by Goldstein [0102] that there is a signaling element 854 that provides information on battery status. [0072] of Goldstein further states that a monitoring portion includes various components such as a battery, timer, processing and/or control element, a comparator, memory, display, and one or more indicator lights. It is understood that a processing and/or control element will comprise a circuit board, where in order to power LEDs there will need to be a battery connected. 
	It would have been obvious to one skilled in the art to modify the test strip holder of Matallana such that it includes the battery, processing and/or control element (circuit board), and LED indicators as taught by Goldstein because Goldstein teaches that the signaling elements provides feedback to the user and to prompt a user when an action is complete and that another action should be initiated (Goldstein; [0099]). 
The LED of Goldstein that detects if saliva collection is complete would need to have a detector where saliva is applied in order to detect the collection, therefore it is understood that there will need to be a detector in the area where the sample pad 39 (testing device) is in order to determine if there is adequate sample, similarly the LED of Goldstein that illuminates when the immunochromatographic lateral flow assay is complete would need to have a detector on a part of the sample pad 39 (testing device). 
Regarding claim 3, modified Matallana further teaches wherein a display screen disposed on the housing is operably connected to the circuit board and testing device and configured to display the results of a completed pregnancy test.
[0102] of Goldstein states that device 800 includes a display 850 that aids in operation of the device 800 (Goldstein; Figure 8). It is further stated by [0076] of Goldstein that quantitative and/or qualitative values may be generated by an LCD display, with [0072] of Goldstein stating that a monitoring portion has a suitable combination of various components that includes a display. It is understood that the display of Goldstein would connect to the processing and/or control element of Goldstein. 
It would have been obvious to one skilled in the art to modify the test strip holder of modified Matallana such that it has a display as taught by Goldstein because Goldstein teaches that a display generates a user-perceptible output signal that represents a quantitative and/or qualitative value (Goldstein; [0076]).   
	Note: recitation that the display screen is “configured to display the results of a completed pregnancy test” is an intended use of the display screen that does not provide any additional structure to the display. As such, so long as the prior art teaches a display screen that would be capable of displaying the results of a pregnancy test, the prior art will read on the limitations of the claim. 
Regarding claim 4, modified Matallana further teaches wherein the testing device disposed within the testing head is replaceable for multiple uses.
It is understood that the device of modified Matallana is capable of being disassembled and replacing the sample pad 36 (testing device) in the housing 16 (testing head) as well as any other components for multiple uses. 
Regarding claim 5, modified Matallana further teaches wherein the first indicator light and the second indicator light are comprised of light emitting diodes (LEDs), see claim 1 supra.
Regarding claim 6, modified Matallana further teaches wherein the power source disposed within the housing is comprised of a battery, see claim 1 supra.
Claim 7 is directed to the shape of the handle to resemble a sperm cell, where the shape of the handle is a matter of choice that one with ordinary skill in the art would find obvious absent persuasive evidence that a particular configuration of the claimed shape is significant, see MPEP 2144.04 IV.B.  
	Claim 9 is directed to the shape of the testing head, where the shape of the testing head is a matter of choice that one with ordinary skill in the art would find obvious absent persuasive evidence that a particular configuration of the claimed shape is significant, see MPEP 2144.04 IV.B.  
Regarding claim 10, modified Matallana further teaches wherein the second indicator light is configured to emit a certain color depending on the reading provided by the testing device.
The second indicator light as described in claim 1 is configured to illuminate when testing has been completed. Matallana has been modified with Goldstein such that it has the red LED that turns on when the immunochromatographic lateral flow assay is complete (Goldstein; [0102], Figure 8). As such, the second indicator light emits a red color depending on the reading provided by the testing device (if the immunochromatographic lateral flow assay is complete or not). 
Claim 12 is directed to the shape of the elongated handle terminating in a point, where the shape the handle is a matter of choice that one with ordinary skill in the art would find obvious absent persuasive evidence that a particular configuration of the claimed shape is significant, see MPEP 2144.04 IV.B.  
Claim 13 is directed to the shape the housing, where there is a central portion disposed between the testing head and the elongated handle where the central portion comprises a diameter greater than a diameter of each of the testing head and the elongated handle, where the diameters of the testing head and elongated handle is a matter of choice that one with ordinary skill in the art would find obvious absent persuasive evidence that a particular configuration of the claimed shape is significant, see MPEP 2144.04 IV.B.  
	It is understood that the central portion is where the reaction windows 12 and 13 are located as seen in Figure 1 of Matallana. 
Regarding claim 16, modified Matallana teaches the dual indicator light pregnancy testing device of claim 13.  
Modified Matallana further teaches a display screen. Goldstein teaches a display screen, where the display 850 on device 800 seen in Figure 8 of Goldstein is placed on a flat upper surface of the device 800 (Goldstein; [0102]). [0076] of Goldstein further states that quantitative and/or qualitative values may be generated by an LCD display, with [0072] of Goldstein stating that a monitoring portion has a suitable combination of various components that includes a display. It is understood that the display of Goldstein would connect to the processing and/or control element of Goldstein. 
It would have been obvious to one skilled in the art to modify the test strip holder of modified Matallana such that it has a display as taught by Goldstein because Goldstein teaches that a display generates a user-perceptible output signal that represents a quantitative and/or qualitative value (Goldstein; [0076]).   
It is understood that the display of Goldstein will be placed in a suitable location on the test strip holder 2 of Matallana, such as the top of the test strip holder where windows 12 and 13 are.
Note: recitation that the display is “configured to display the results of a completed pregnancy test.” is an intended use of the display that does not provide any additional structural detail to the display. As such, so long as the prior art teaches a display that is capable of displaying results of a completed pregnancy test, the prior art will read on the limitations of the claim. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matallana-Kielmann (US-2012/0231552-A1) herein Matallana, Goldstein (US-2012/0083711-A1), and in further view of Plummer (US-2009/0305436-A1). 
Regarding claim 2, modified Matallana teaches the dual indicator light pregnancy testing device of claim 1. Modified Matallana does teach where it is a nitrocellulose membrane 14 disposed in the test strip holder 2 that has test lines 8 and 9 and control lines 10 and 11 (Matallana; [0040]). However, Matallana does not teach what the test lines are. 
In the analogous art of devices for detecting and providing an indication of the concentration of pregnancy hormones that has a matrix, Plummer teaches where a labeled reagent is located on a matrix (Plummer; abstract, [0091]).
Specifically, Plummer teaches an assay kit 10 that has a matrix 16, where the matrix 16 comprises a sample receiving zone 18 that leads to a label zone 20 (Plummer; [0091]). [0091] of Plummer states that the label zone provides a labelled reagent that is capable of binding the pregnancy associated hormones, in particular the labelled reagent is preferably capable of binding hCG. [0029] of Plummer states that the matrix material can include materials such as high density polyethylene sheet material, paper, nitrocellulose, derivatized nylon, cellulose, and the like known in the art. 
Examiner further finds that the prior art contained a device/method/product (i.e., a test strip holder and device) which differed from the claimed device by the substitution of component(s) (i.e., a nitrocellulose membrane with test and control lines) with other component(s) (i.e., being a paper strip and having chemicals that react with hCG), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., nitrocellulose membrane with the paper matrix), and the results of the substitution (i.e., detection of an analyte) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the nitrocellulose membrane with test and control lines of reference Matallana with the matrix made of paper containing a labelled reagent capable of binding hCG of reference Plummer, since the result would have been predictable.

Claim(s) 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matallana-Kielmann (US-2012/0231552-A1) herein Matallana, Goldstein (US-2012/0083711-A1), and in further view of Hutchinson (US-2004/0152208-A1).
Regarding claim 4, modified Matallana teaches the dual indicator light pregnancy testing device of claim 1. If it is determined that modified Matallana does not teach wherein the testing device disposed within the testing head is replaceable for multiple uses, in the analogous art of devices that have a housing that holds a test strip, Hutchinson teaches a device that can be used more than once (Hutchinson; [0024], [0025], [0041]).
Specifically, Hutchinson teaches where the housing 12 can be disassembled to allow test strip 16 to be replaced with a fresh test strip to perform additional tests (Hutchinson; [0041], Figures 1-2). 
It would have been obvious to one skilled in the art to modify the device of modified Matallana such that it is capable of being disassembled to replace components as taught by Hutchinson because Hutchinson teaches that when the housing is capable of being disassembled, additional tests may be conducted using the same device (Hutchinson; [0041]).  

Claim(s) 8, 11, 14, 15 is/are rejected and claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matallana-Kielmann (US-2012/0231552-A1) herein Matallana, Goldstein (US-2012/0083711-A1), and in further view of Snowden (US-2014/0273012-A1).
Regarding claim 8, modified Matallana teaches the dual indicator light pregnancy testing device of claim 7. Modified Matallana does not teach wherein the handle has an arcuate portion having ergonomic grooves adapted to receive the hands of a user while being handled.
In the analogous art of diagnostic test devices with a housing, Snowden teaches a housing with an arch shaped handle (Snowden; abstract). 
Specifically, Snowden teaches where a pregnancy test device can be adapted to provide improved ergonomics for ease of use of the device (Snowden; [0007]). It is seen in Figure 3 that the handle 140 of the device is characterized by a curving handle arch 142 (Snowden; [0072]). Further [0074] of Snowden states that there can be a concavity 148 in the form of recesses or indentations that can be on the handle’s surface, where they can be in the form of raised members. [0074] of Snowden also describes handle grip textures 149 as seen in Figure 3. It is understood that these raised/recessed portions are grooves. 
It would have been obvious to one skilled in the art to modify the device of modified Matallana such that the area after the windows 12 and 13 of test strip holder has the curved structure with grooves as taught by Snowden because Snowden teaches that the ergonomic structure allows a user to more easily position the sample receiving member in a urine stream (Snowden; [0066]).
Regarding claim 11, modified Matallana teaches the dual indicator light pregnancy testing device of claim 1. Modified Matallana does not teach wherein the elongated handle comprises an arcuate proximal portion and an arcuate distal portion, wherein a curvature of the arcuate proximal portion is disposed opposite of a curvature of the arcuate distal portion.
In the analogous art of diagnostic test devices with a housing, Snowden teaches a housing with an arch shaped handle (Snowden; abstract). 
Specifically, Snowden teaches where a pregnancy test device can be adapted to provide improved ergonomics for ease of use of the device (Snowden; [0007]). It is seen in Figure 3 that the handle 140 of the device is characterized by a curving handle arch 142 (Snowden; [0072]). It is seen in Figure 3 of Snowden that there is a first arcuate portion that is curving upwards, and then at a distal portion an arcuate portion that is curving in the opposite direction. The distal end of the handle of Snowden seen in Figure 3 is the right most part of the handle. 
It would have been obvious to one skilled in the art to modify the device of modified Matallana such that the area of the test strip holder after the windows 12 and 13 has a handle portion with a curved structure taught by Snowden because Snowden teaches that the ergonomic structure allows a user to more easily position the sample receiving member in a urine stream (Snowden; [0066]).
Regarding claim 12, modified Matallana teaches the dual indicator light pregnancy testing device of claim 1. If it is determined that modified Matallana does not teach wherein the elongated handle terminates in a point, in the analogous art of diagnostic test devices with a housing, Snowden teaches a housing with an arch shaped handle (Snowden; abstract). 
Specifically, Snowden teaches where a pregnancy test device can be adapted to provide improved ergonomics for ease of use of the device (Snowden; [0007]). It is seen in Figure 3 that the handle 140 of the device is characterized by a curving handle arch 142 and that the handle terminates at in a point (Snowden; [0072]).
It would have been obvious to one skilled in the art to modify the device of modified Matallana such that the test strip holder has a handle portion that has a curved structure taught by Snowden because Snowden teaches that the ergonomic structure allows a user to more easily position the sample receiving member in a urine stream (Snowden; [0066]).
Regarding claim 14, modified Matallana teaches the dual indicator light pregnancy testing device of claim 11. Modified Matallana further teaches wherein the aperture, the first indicator light, and the second indicator light are disposed on a front face of the housing, wherein the front face is defined substantially perpendicular to a direction of curvature of each of the arcuate proximal portion and the arcuate distal portion of the elongated handle.
Matallana teaches where the aperture (opening to mixing chamber 24) is on a front face. Matallana has been modified to include the LEDs of Goldstein. It is understood that the LEDs of Goldstein will be placed in any suitable location on the device of Matallana. Matallana has further been modified with Snowden such that the test strip holder 2 will now have a curved handle portion. As such, it is understood that that the front face is defined substantially perpendicular to a direction of curvature of each of the arcuate proximal portion and the arcuate distal portion of the elongated handle. 
Note: modified Matallana will read on the prior art because shifting the position of the first indicator light and second indicator light being disposed on a front face of the housing would not modify the operation of the device, and placement of the indicator LEDs is an obvious matter of design choice on having ordinary skill in the art would recognize, see MPEP 2144.04 VI. C.  
Regarding claim 15, modified Matallana teaches the dual indicator light pregnancy testing device of claim 11. Modified Matallana further teaches wherein a plurality if grooves are disposed only on the arcuate proximal portion of the elongated handle.
The test strip holder 2 of Matallana has been modified such that the area after the reaction windows 12 and 13 is in the shape of the handle of Snowden, where the handle of Snowden is curved. It is further seen in Figures 1 and 2 of Snowden that the handle has a base member 150, where base member 150 is formed by first base member wall 151 and second base member wall 152 (Snowden; [0078]). It is understood that these are grooves, and they are located only on the proximal portion of the handle. 
It would have been obvious to one skilled in the art to modify the handle of modified Matallana such that it has the base member 150 as taught by Snowden because Snowden teaches that the base member facilitates a stable, flat positioning of the device on a flat surface (Snowden; [0077]). 

Response to Arguments
Applicant’s arguments, see page 7 of 12, filed 05/27/2022, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matallana-Kielmann (US-2012/0231552-A1) and Goldstein (US-2012/0083711-A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796